                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

BRIAN K. PEAVLER,                                        )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 1:19-cv-02034-JPH-DML
                                                         )
MADISON COUNTY OFFICE OF THE                             )
SHERIFF, et al.                                          )
                                                         )
                               Defendants.               )


     ORDER SCREENING SECOND AMENDED COMPLAINT AND DIRECTING
                       FURTHER PROCEEDINGS

       Bryan Peavler, by counsel, brings this action pursuant to 42 U.S.C. § 1983 alleging that his

rights were violated when he was confined at the Madison County Jail. His complaint and amended

complaint were previously screened pursuant to the Court’s inherent authority and dismissed for

failure to state a claim upon which relief can be granted. Mr. Peavler has filed a second amended

complaint and the second amended complaint is subject to the same screening.

                                            I. Screening Standard

       As the Court previously explained, the Court has the inherent authority to screen the

amended complaint on its own. See Mallard v. United States Dist. Ct., 490 U.S. 296, 307-08 (1989)

(in forma pauperis statute “authorizes courts to dismiss a ‘frivolous or malicious’ action, but there

is little doubt they would have power to do so even in the absence of this statutory provision.”);

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have the power to screen

complaints filed by all litigants, prisoners and non-prisoners alike, regardless of fee status.”).




                                                     1
                                          II. Discussion

       The second amended complaint names as defendants: 1) Madison County Sheriff’s

Department; 2) Madison County Board of Commissioners; 3) Officer Nunn; 4) Nurse Jane Doe;

5) Kelly Gaskill; 6) Mike Phipps, and 7) John Richwine.

       The second amended complaint alleges that, when he was confined at the Madison County

Jail, Mr. Peavler notified Officer Nunn that he had been threatened with a “beat down.” Officer

Nunn did not take steps to prevent the assault and Mr. Peavler was assaulted by another inmate

and severely injured. The on-duty nurse denied Mr. Peavler medical care for more than a day. Mr.

Peavler was then sent to St. Vincent’s Hospital where he underwent hip surgery. He was then

returned to the Madison County Jail where he was denied physical therapy. Mr. Peavler asserts

that the failure to protect him from this assault was due to a policy and/or custom on the party of

the Madison County Sheriff’s Department and/or Madison County Board of Commissioners. He

also sues the individual County Commissioners based on this policy.

       Based on the Court’s screening of the complaint, Mr. Peavler’s failure to protect claim

shall proceed against Officer Nunn. His policy and practice claim shall proceed against the

Madison County Sheriff’s Department and the Madison County Board of Commissioners.

       All other claims are dismissed. First, any claim against Nurse Jane Doe must be dismissed

because “it is pointless to include [an] anonymous defendant [ ] in federal court; this type of

placeholder does not open the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise

help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (internal citations

omitted). If, through discovery, Mr. Peavler can learn the name of the unknown defendant, he may

seek leave to add a claim against her. In addition, the claims against the individual members of the

Board of Commissioners, Kelly Gaskill, Mike Phipps, and John Richwine, must be dismissed



                                                 2
because there is no allegation that these individuals personally participated in the alleged

deprivations of Mr. Peavler’s rights. “Individual liability under § 1983… requires personal

involvement in the alleged constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649,

657 (7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869

(7th Cir. 1983) (“Section 1983 creates a cause of action based on personal liability and predicated

upon fault. An individual cannot be held liable in a § 1983 action unless he caused or participated

in an alleged constitutional deprivation.... A causal connection, or an affirmative link, between the

misconduct complained of and the official sued is necessary.”)). To the extent that these

individuals are named in their capacity as members of the Board of Commissioners, such claims

are redundant. See McMillian v. Monroe County, Alabama, 520 U.S. 781, 785 n.2 (1997) (finding

that an official capacity suit is the same as a suit against the entity of which the officer is an agent).

                                            III. Conclusion

        The claims in the second amended complaint shall proceed as outlined above. The clerk

shall terminate Nurse Jane Doe, Kelly Gaskill, Mike Phipps, and John Richnwine as defendants.

Counsel for the plaintiff shall provide the Court with revised summons. Counsel is responsible for

service of the complaint and summons.

SO ORDERED.

Date: 11/27/2019



Distribution:

All Electronically Registered Counsel




                                                    3
